Citation Nr: 0619612	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  03-05 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a left leg 
disability (quadriceps muscle strain of the left leg with 
altered gait).

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for bilateral 
patellofemoral pain syndrome.

5.  Entitlement to service connection for right-sided foot 
drop, including sciatic nerve disorder.

6.  Entitlement to an increased (initial) rating for left 
lower extremity weakness due to nerve root compression 
(claimed as sciatic nerve disorder with bilateral foot drop), 
now rated 10 percent disabling. 

7.  Entitlement to an increased (initial) rating for a lumbar 
spine disability, now rated 20 percent disabling.

8.  Entitlement to an increased (initial) rating for a right 
hip disability, now rated 10 percent disabling.

9.  Entitlement to an increased (initial) rating for a left 
hip disability, now rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to November 
1989 and from January 1992 to June 2000.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2002 RO decision that granted service 
connection and a 20 percent rating for a lumbar spine 
disability (herniated nucleus pulposus L4-L5, L5-S1) and 
service connection and separate 10 percent ratings for left 
and right hip disabilities (degenerative joint disease of the 
left and right hip).  The RO also denied service connection 
for a right shoulder injury, for quadriceps muscle strain of 
the left leg, and bilateral patellofemoral pain syndrome.  In 
February 2004, the RO denied service connection for sinusitis 
and awarded service connection and a 10 percent rating for 
left lower extremity weakness due to nerve root compression.  
The veteran testified before the Board in December 2005.  

The veteran seeks service connection for a sciatic nerve 
disorder and for bilateral foot drop.  However, with the RO's 
February 2004 decision that granted service connection for a 
left lower extremity weakness due to nerve root compression, 
the issue of bilateral foot drop is no longer on appeal.  
Also, the sciatic nerve disorder is partially encompassed by 
the disability consisting of left lower extremity weakness 
with nerve root compression.  Therefore, the bilateral foot 
drop issue will be rephrased as right-sided foot drop 
including sciatic nerve disorder.  And since the veteran 
continues to seek a higher rating for the left leg 
disability, the rating of that issue also remains on appeal.

At the December 2005 hearing, the veteran discussed a 
possible claim for service connection for diabetes.  If he 
desires to file a claim, he should file it with the RO.

The Board REMANDS the appeal to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant when action is required.


REMAND

The veteran has indicated that he is being treated by a non-
VA doctor for the disabilities on appeal.  The Board notes 
that the RO has informed the veteran several times of the 
need to notify VA of any non-VA medical treatment, including 
as recently as March 2004.  However, the veteran's December 
2005 testimony before the Board and VA medical records from 
December 2005 indicate that the veteran may now be receiving 
non-VA treatment, including from Dr. Rosa Bell of the 
Mulberry Center and a Dr. McCloud.  Since VA is now on notice 
of potentially relevant additional evidence, the RO should 
request that the veteran identify these sources of non-VA 
treatment and should then seek to obtain copies of those 
records.  The Board reminds the veteran that the duty to 
assist is not a one-way street.  "If a veteran (appellant) 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991); see also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  If the veteran has 
relevant information, he should not wait passively; rather, 
he should provide sufficient information to VA.    

The veteran has also received treatment at VA medical 
facilities in Montgomery, Alabama, and as of mid-2004, in 
Coatesville, Pennsylvania.  The claims folder already has 
records from those facilities from July 2001 to August 2002; 
and from January 2003 to January 2004.  It appears that he 
was treated at a Naval hospital in Naples, Florida, until 
early September 2000.  Therefore, on remand, the RO should 
obtain records of treatment for the veteran's claimed 
disorders from September 2000 to July 2001 at the Montgomery 
VA facility; from August 2002 to January 2003 at the same 
facility; and from January 2004 to the present from both the 
Montgomery VA facility and the Coatesville VA facility.

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Obtain records of treatment for the 
veteran's claimed disorders from September 
2000 to July 2001 at the Montgomery VA 
facility; from August 2002 to January 2003 
at the same facility; and from January 
2004 to the present from both the 
Montgomery VA facility and the Coatesville 
VA facility.

2.  Obtain copies of treatment records 
from all non-VA providers (including from 
Dr. Rosa Bell of the Mulberry Center and a 
Dr. McCloud) who have treated the veteran 
for the claimed disorders from June 2000 
to the present.

3.  Then readjudicate the claims for 
service connection for sinusitis, for a 
left leg disability (quadriceps muscle 
strain of the left leg with altered gait), 
for a right shoulder disability, for 
bilateral patellofemoral pain syndrome, 
and for right-sided foot drop (including 
sciatic nerve disorder) and the claims for 
increased (initial) ratings for left lower 
extremity weakness due to nerve root 
compression (claimed as sciatic nerve 
disorder with bilateral foot drop) (now 
rated 10 percent), for a lumbar spine 
disability (now rated 20 percent), or a 
right hip disability (now rated 10 percent 
disabling), and for a left hip disability 
(now rated 10 percent).  If the RO's 
decision on any of these issues remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case and the appropriate 
opportunity for response.  Then return the 
case to the Board for review, as 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO 
should treat the claims expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


